DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-13 are pending in this amended application.

Claim Rejections - 35 USC § 112
3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.       Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            As to claim 1, the claim’s 1 limitations recited “notify a first message from the predetermined application executing in the background state to the operating system if only one image processing apparatus is found by the search processing” and “the operating system displays a first notifying message and information indicating a current time on the lock screen”. These claim limitations are not clear to the examiner. Particularly, the claim limitation recited “a first notifying message” in line 17 is not clearly defined, because the claim limitation “a first notifying message” of line 17 can be interpreted a different a first notifying message or it is a lock screen of the mobile terminal (see at least fig. 8a), which further indicates that “a first notifying message” of line 17 is not different than of “notify a first message” recited in the line 10. Thus, the scope of the claim limitations are unable to be determined, which render the scope of the claim indefinite, because the claim limitations do not provide explicitly the exact function of the claim limitations. 
             However, for examination purpose, examiner would interpret the above claim limitations recited “a first notifying message” of line 17 as the similar/same “notify a first message” recited in line 21.  
            Claims 7-8 which are also identical to claim 1 in claim subject matter & in scope, and therefore would be rejected under 35 U.S.C. 112(b), based on same rationale as applied to reject the claim 1 under 35 U.S.C. 112(b).
            Claims 2-6, 9-13 depend either directly or indirectly from claim 1 and are therefore rejected for depending from a rejected base claim and for not overcoming the rejection of the base claim.   
  


Conclusion
5.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HARIS SABAH/Examiner, Art Unit 2674